Title: To John Adams from J. H. Tiffany, 18 March 1819
From: Tiffany, J. H.
To: Adams, John


				
					Venerable Sir.
					Schoharie Bridge, N.Y. 18 March, 1819.
				
				Will you be pleased to accept of the accompanying political charts of 6 tables or sheets; & may I solicit your Suggestions of improvement & correction of the plan & matter? I hope, to be enabled to furnish a more ample & correct edition in 1821.The Appendix will contain matters not susceptible of tabular exhibition; & among other things, definitions of political terms to which certain & uniform Signification should be annexed—To claim & maintain our Rights, we must know them;—they can only be known by definition. None can define them with such perspicuity & authority as those who concieved & accomplished the objects of the American revolution.May I therefore, assume to ask of you definitions, appropriate to the American genius & institutions, of the terms—



1. Liberty2. REPUBLIC: {vide Federalist. No. 10. 39. 64. Mr Hamilton’s letter to Mr Pickering. 3d Niles’ Reg. p. 148. T. Paine &ca.3. Constitution: {Notes on Virginia, Federalist No. 39. 40. “Rights of Man.” &c4 Government.5 Politics.The 1st. & 2d. are particularly interesting. It is quite probable that some of these are defined in your “Defence of the Am. Const.”; but it is my misfortune never to have had an opportunity to see these volumes & they are now become very rare.Sir Yours— / With very great respect—
				 
					J. H. Tiffany.
				
				
			